*500PLAINTIFF’S MOTION TO MODIFY JUDGMENT, AND DEFENDANT’S MOTION FOR REHEAR- ' ING.
PER CURIAM:
— Plaintiff’s motion to modify the judgment of reversal herein, is sustained, and said cause is hereby reversed and remanded with directions to the trial court, to allow plaintiff, if he so desires, to amend his complaint; to proceed with said cause in conformity to the views heretofore expressed, and to enter judgment in behalf of plaintiff as contemplated by section 7674, Revised Statutes 1909. The defendant’s motion for a rehearing is overruled.